          Case 1:19-cv-11234-PAE Document 65 Filed 08/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GREGORY BOECKEL,

                                         Plaintiff,                      19 Civ. 11234 (PAE)
                         -v-
                                                                             ORDER
 LONG ISLAND RAILROAD COMPANY,

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       A jury trial in this case has been scheduled for September 1, 2021, pursuant to the

District’s protocols for scheduling jury trials during the pandemic. In the course of discussing

with counsel today the mechanics of jury selection and jury trial practice during the pandemic,

the Court learned that trial counsel for the LIRR has not yet been vaccinated, although he stated

that his intention is to do so shortly. The Court notified counsel that it expects the LIRR to have

ready, on September 1 and for every succeeding day during the balance of the trial, trial counsel

who is able to enter the Court consistent with the District’s COVID-19 entry protocols and who

is prepared to trial this case as scheduled. The Court further notified counsel that, if trial counsel

proves unable to enter the courthouse and the LIRR does not have alternative counsel ready to

proceed, the Court will enter a default judgment against the LIRR as to liability, as the Court

long ago reserved a scarce jury trial slot for this case and will not reschedule the jury trial on

account of LIRR’s counsel’s failure to timely vaccinate. The Court directs defense counsel to

furnish this order forthwith upon the general counsel of the LIRR, with the strong suggestion to

line up back-up counsel who, if necessary, can try this case on September 1, and to file a letter on

the docket of this case certifying that the order has been thus furnished.
        Case 1:19-cv-11234-PAE Document 65 Filed 08/16/21 Page 2 of 2




      SO ORDERED.

                                                PaJA.�
                                               ____________________________
                                               Paul A. Engelmayer
                                               United States District Judge

Dated: August 16, 2021
       New York, New York
